Citation Nr: 0209965	
Decision Date: 08/15/02    Archive Date: 08/21/02

DOCKET NO.  95-35 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for abdominal pain with 
diarrhea and bloody stools, to include as a result of 
undiagnosed illness.


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from February 1985 to July 
1995.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1995 rating decision by 
the Muskogee, Oklahoma, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  This case was 
previously before the Board in June 2001.  At that time, the 
Board remanded this claim to the RO for the purpose of 
affording the veteran a VA examination.  The case has been 
returned to the Board and is ready for further review.


FINDING OF FACT

There is no medical evidence demonstrating that the veteran 
currently suffers from a chronic disability manifested by 
abdominal pain with diarrhea and bloody stools.


CONCLUSION OF LAW

A chronic disability manifested by abdominal pain with 
diarrhea and bloody stools, to include as a result of 
undiagnosed illness, was not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.317 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The 
Board finds that the RO decisions provided to the veteran in 
this case have notified the veteran of all regulations 
pertinent to service connection claims, informed him of the 
reasons for which it had denied his claim, and provided him 
additional opportunities to present evidence and argument in 
support of his claim.  In August 2001 the RO informed the 
veteran concerning who was responsible for obtaining the 
evidence necessary to substantiate his claim.

The Board notes that in January 1998 the veteran failed to 
report for a VA examination that was to include an 
examination of the veteran's digestive system.  In June 2001 
the Board remanded this claim to the RO for the purpose of 
once again affording the veteran a VA examination to 
determine the etiology of the claimed disability on appeal.  
The veteran failed to appear for the scheduled April 2002 
examination.

The veteran has not referenced any unobtained evidence that 
might aid his claim or that might be pertinent to the bases 
of the denial of his claim.  As such, the Board finds that VA 
has done everything reasonably possible to assist the veteran 
and that no further action is necessary.  See 38 U.S.C.A. §§ 
5103, 5103A (West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.159).

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Service connection may also be 
established for a chronic disability resulting from an 
undiagnosed illness which became manifest either during 
active service in the Southwest Asia theater of operations 
during the Persian Gulf War or to a degree of 10 percent or 
more not later than December 31, 2006.  38 C.F.R. § 
3.317(a)(1)(i) (2001); 66 Fed. Reg. 56614-56615 (2001) 
(regarding the extension of the presumptive period to 
December 31, 2006).

Service medical records reveal that the veteran did complain 
of lower quadrant pain and diarrhea.  However, there is 
nothing in the service medical records to suggest a chronic 
disability, and the last such entry, made in December 1994, 
indicated an assessment of a questionable stomach virus.

When a claim is filed for entitlement to service connection, 
there must be an initial finding of a current chronic 
disability.  In this case, however, there is no medical 
evidence demonstrating that the veteran currently suffers 
from a chronic disability manifested by abdominal pain with 
diarrhea and bloody stools.  While such evidence arguably 
might have been demonstrated at the scheduled VA 
examinations, the veteran chose not to appear for the 
scheduled VA examinations.  

With no evidence of a current disability being present, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
abdominal pain with diarrhea and bloody stools, to include as 
a result of undiagnosed illness.  As the preponderance of the 
evidence is against the veteran's claim, there is not an 
approximate balance of positive and negative evidence 
regarding the merits of the veteran's claim that would give 
rise to a reasonable doubt in favor of the veteran.  
Accordingly, the benefit-of-the-doubt rule is not applicable, 
and the claim is denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 54-56 (1990).


ORDER

Service connection for abdominal pain with diarrhea and 
bloody stools, to include as a result of undiagnosed illness, 
is denied.




		
	John E. Ormond, Jr.	
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

